Citation Nr: 1548939	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-27 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than December 9, 2009, for the assignment of a 20 percent disability rating for degenerative disc disease L2-3, L3-4, and L5-S1.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease L2-3, L3-4, and L5-S1 since May 16, 2011 to December 8, 2014.

3.  Entitlement to a rating in excess of 40 percent for degenerative disc disease L2-3, L3-4, and L5-S1 since December 9, 2014.

4.  Entitlement to an extraschedular evaluation for degenerative disc disease L2-3, L3-4, and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1978.

This case initially came before the Board of Veteran's Appeals (Board) on appeal of rating decisions issued by the RO.

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

This case was most recently reviewed by the Board in December 2014, at which time the Board granted an increased rating of 20 percent from December 9, 2009 to May 15, 2011 for degenerative disc disease L2-3, L3-4, and L5-S1 and denied a rating in excess of 20 percent since May 16, 2011.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand (JMPR).  The JMPR moved for the Court to vacate and remand the part of the December 2014 decision by the Board that denied entitlement to a rating in excess of 10 percent prior to December 9, 2009, a rating in excess of 20 percent since May 16, 2011, and entitlement to an extraschedular evaluation for degenerative disc disease L2-3, L3-4, and L5-S1.  In August 2015, the Court granted the JMPR.  

The Board notes that in a March 2015 rating decision, the RO granted a 40 percent disability rating effective December 9, 2014, creating a staged rating as indicated on the title page.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for degenerative disc disease L2-3, L3-4, and L5-S1 remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's claims on appeal were remanded by the Court in August 2015 for action consistent with the JMPR.  

The JMPR states that a remand is necessary for the following three reasons.  

First, the JMPR asserts that the Board erred in neglecting to order a medical examination or addendum examination expressly assessing the functional loss that the Veteran suffers during flare-ups of his degenerative disc disease at L2-3, L3-4, and L5-S1.  

In light of the above, the Board finds that the March 2014 VA examination was inadequate and the Veteran should be afforded a new VA examination.

Secondly, the JMPR notes that a remand is required for the Board to furnish an adequate statement of reasons or bases both fully addressing the relevant evidence of record regarding whether the Veteran is entitled to extraschedular referral.

In light of the above, the Board finds that the Veteran's claim for increased rating for degenerative disc disease L2-3, L3-4, and L5-S1 on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) must be forwarded to the Director of Compensation for consideration.

Third, the JMPR indicated that the Board must clarify the effective date of the Board's grant of a 20 percent rating prior to May 16, 2011. 

In the December 2014 Board decision's conclusions of law and reasons and bases for findings and conclusions, the Board noted that the Veteran's degenerative disc disease L2-3, L3-4, and L5-S1 is entitled to a rating of 20 percent from October 9, 2009 to May 15, 2011.  However, in the December 2014 Board decision's order the Board noted the incorrect date of December 9, 2009 as the beginning date for the 20 percent rating.  

The Board notes that it appears that the RO has granted the correct date of October 9, 2009.  However, the Board finds that it is necessary to have the RO ensure that the correct date of October 9, 2009 has been issued for the beginning of the 20 percent rating. 

Accordingly, the case is REMANDED for the following action:

1.  Please ensure that the correct date of October 9, 2009 is the effective date for a rating of 20 percent for degenerative disc disease L2-3, L3-4, and L5-S1.

2.  The RO should have the Veteran scheduled for a VA examination to determine the severity of his degenerative disc disease L2-3, L3-4, and L5-S1.  

The claims file and a copy of this Remand should be made available to the examiner for review, and all necessary testing should be performed.

The examiner should elicit from the Veteran a complete medical history of his back disability.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's lumbar spine, in degrees, noting by comparison the normal range of motion of the lumbar spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected degenerative disc disease L2-3, L3-4, and L5-S1 disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner should state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.

The examiner must provide a fully reasoned rationale for any and all opinions offered.

3.  After the above development has been completed, the Veteran's claim for increased rating for degenerative disc disease L2-3, L3-4, and L5-S1 on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) must be forwarded to the Director of Compensation for consideration.  

The Director of Compensation Service should address the March 2014 VA examination which reports that the Veteran's low back disability results in him using a walker and a scooter as normal modes of locomotion.  

The Director of Compensation Service should note in his/her opinion that the entire record was reviewed.

The report should be properly signed and dated by the appropriate official.

4.  Then, if any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




